Exhibit 10.3

REVOLVING LINE OF CREDIT NOTE




$10,000,000.00    Spokane, Washington
June 20, 2013


FOR VALUE RECEIVED, the undersigned RED LION HOTELS CORPORATION (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at 601 West First Avenue, Suite 900, Spokane, Washington 99201, or
at such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of Ten Million Dollars ($10,000,000.00), or so much thereof as may be advanced
and be outstanding, with interest thereon to be computed on each advance from
the date of its disbursement as set forth herein.


This Note is executed in renewal, amendment and restatement of, but not in
novation, extinguishment, discharge or satisfaction of the note dated September
12, 2011, in the principal amount of $10,000,000.00 made by the Borrower and
payable to the order of the Bank (as such note has been amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Prior Note”). All amounts outstanding under the Prior Note as of the date
hereof, if any, are due and payable in accordance with the terms of this Note.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:


(a)    “Base Rate” means, for any day, a fluctuating rate equal to the highest
of: (i) the Prime Rate in effect on such day, (ii) a rate determined by Bank to
be one and one-half percent (1.50%) above Daily One Month LIBOR in effect on
such day, and (iii) the Federal Funds Rate plus one and one-half percent
(1.50%).


(b)    “Business Day” means any day except a Saturday, Sunday or any other day
on which commercial banks in Washington are authorized or required by law to
close.


(c)    “Daily One Month LIBOR” means, for any day, the rate of interest equal to
LIBOR then in effect for delivery for a one (1) month period.


(d)    “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.


(e)    “Fixed Rate Term” means a period commencing on a Business Day and
continuing for one, three or six months, as designated by Borrower, during which
all or a portion of the outstanding principal balance of this Note bears
interest determined in relation to LIBOR; provided however, that no Fixed Rate
Term may be selected for a principal amount less than One Million Dollars
($1,000,000) or a whole multiple of One Hundred Thousand Dollars



--------------------------------------------------------------------------------



($100,000) in excess thereof; and provided further, that no Fixed Rate Term
shall extend beyond the scheduled maturity date hereof. If any Fixed Rate Term
would end on a day which is not a Business Day, then such Fixed Rate Term shall
be extended to the next succeeding Business Day.


(f)    “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/16 of 1%) and determined pursuant to the following formula:


LIBOR =
Base LIBOR
 
 
100% - LIBOR Reserve Percentage
 



(i)    “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank (A) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR, as the Inter-Bank Market Offered Rate, with
the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies, or (B) for the purpose of calculating effective rates of
interest for loans making reference to Daily One Month LIBOR, as the Inter-Bank
Market Offered Rate in effect from time to time for delivery of funds for one
(1) month in amounts approximately equal to the principal amount of such loans.
Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.


(ii)    “LIBOR Reserve Percentage” means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Wells Fargo Bank for expected changes in such
reserve percentage during the applicable term of this Note.


(g)    “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are
calculated for those loans making reference thereto, and is evidenced by the
recording thereof
after its announcement in such internal publication or publications as Bank may
designate.


INTEREST:


(a)    Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per annum equal to three-quarters of one percent
(0.75%) above the Base Rate in effect from time to time, or (ii) at a fixed rate
per annum determined by Bank to be three and one-quarter percent (3.25%) above
LIBOR in effect on the first day of the applicable Fixed Rate Term. When
interest is determined in relation to the Base Rate, each change in the rate of
interest hereunder shall become effective on the date each Base Rate change is
announced within Bank. With respect to each LIBOR selection hereunder, Bank is
hereby authorized to note the


--------------------------------------------------------------------------------



date, principal amount, interest rate and Fixed Rate Term applicable thereto and
any payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.


(b)    Selection of Interest Rate Options. At any time any portion of this Note
bears interest determined in relation to LIBOR, it may be continued by Borrower
at the end of the Fixed Rate Term applicable thereto so that all or a portion
thereof bears interest determined in relation to the Base Rate or to LIBOR for a
new Fixed Rate Term designated by Borrower. At any time any portion of this Note
bears interest determined in relation to the Base Rate, Borrower may convert all
or a portion thereof so that it bears interest determined in relation to LIBOR
for a Fixed Rate Term designated by Borrower. At such time as Borrower requests
an advance hereunder or wishes to select a LIBOR option for all or a portion of
the outstanding principal balance hereof, and at the end of each Fixed Rate
Term, Borrower shall give Bank notice specifying: (i) the interest rate option
selected by Borrower; (ii) the principal amount subject thereto; and (iii) for
each LIBOR selection, the length of the applicable Fixed Rate Term. Any such
notice may be given by telephone (or such other electronic method as Bank may
permit) so long as, with respect to each LIBOR selection, (A) if requested by
Bank, Borrower provides to Bank written confirmation thereof not later than
three (3) Business Days after such notice is given, and (B) such notice is given
to Bank prior to 10:00 a.m. on the first day of the Fixed Rate Term, or at a
later time during any Business Day if Bank, at its sole option but without
obligation to do so, accepts Borrower’s notice and quotes a fixed rate to
Borrower. If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Bank of the applicable fixed
rate. If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Fixed Rate Term, Borrower shall be
deemed to have made a Base Rate interest selection for such advance or the
principal amount to which such Fixed Rate Term applied.


(c)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) future,
supplemental, emergency or other changes in the LIBOR Reserve Percentage,
assessment rates imposed by the Federal Deposit Insurance Corporation, or
similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by Bank with any request or directive
(whether or not having the force of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR. In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation made by Bank among its operations shall be conclusive and
binding upon Borrower.


(d)    Payment of Interest. Interest accrued on any portion of this Note that
bears interest determined in relation to the Base Rate shall be due and payable
in arrears on the last Business Day of each calendar month, commencing June 30,
2013; and interest on each portion of this Note that bears interest determined
in relation to LIBOR for a Fixed Rate Term shall be due and payable on the last
day of the Fixed Rate Term, and if such Fixed Rate Term


--------------------------------------------------------------------------------



extends over three (3) months, at the end of each three (3) month interval
during such Fixed Rate Term.


(e)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank’s option upon the occurrence and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.


BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on June 30, 2015.


(b)    Advances. Unless otherwise agreed to in writing between Borrower and
Bank, advances hereunder, to the total amount of the principal sum stated above,
may be made by the holder at the oral or written request of (i) Julie A.
Shiflett, Sandra J. Heffernan or Katherine M. Kiehl, any one acting alone, who
are authorized to request advances and direct the disposition of any advances
until written notice of the revocation of such authority is received by the
holder at the office designated above, or (ii) any person, with respect to
advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account. The holder shall have no obligation to determine whether any person
requesting an advance to be deposited to the credit of any deposit account of
Borrower is or has been authorized by Borrower.


(c)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Base Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest Fixed Rate Term first.


PREPAYMENT:


(a)    Base Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Base Rate, at any time and in
any amount, without penalty.




--------------------------------------------------------------------------------



(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR for a Fixed Rate Term upon three
business days’ advance written notice and in the minimum amount of One Million
Dollars ($1,000,000) or a whole multiple of One Hundred Thousand Dollars
($100,000) in excess thereof; provided however, that if the outstanding
principal balance of such portion of this Note is less than said amount, the
minimum prepayment amount shall be the entire outstanding principal balance
thereof. In consideration of Bank providing this prepayment option to Borrower,
or if any such portion of this Note shall become due and payable at any time
prior to the last day of the Fixed Rate Term applicable thereto by acceleration
or otherwise, Borrower shall pay to Bank immediately upon demand a fee which is
the sum of the discounted monthly differences for each month from the month of
prepayment through the month in which such Fixed Rate Term matures, calculated
as follows for each such month:


(i)    Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.


(ii)    Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.


(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.


Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Second Amended and Restated Credit Agreement between Borrower and Bank
dated as of June 20, 2013, as amended from time to time (the “Credit
Agreement”). Any default in the payment or performance of any obligation under
this Note, or any defined event of default under the Credit Agreement, shall
constitute an “Event of Default” under this Note.


MISCELLANEOUS:


(a)    Remedies. Upon the occurrence and during the continuance of any Event of
Default, the holder of this Note, at the holder’s option, may declare all sums
of principal and interest outstanding hereunder to be immediately due and
payable without presentment,


--------------------------------------------------------------------------------



demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys’ fees (to include outside counsel fees and all
allocated costs of the holder’s in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder’s rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Washington.


ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


RED LION HOTELS CORPORATION




By: /s/ Julie Shiflett    
Name: Julie Shiflett
Title: Executive Vice President


--------------------------------------------------------------------------------



ADDENDUM TO PROMISSORY NOTE
(LIBOR PRICING ADJUSTMENTS)


THIS ADDENDUM is attached to and made a part of that certain promissory note
executed by RED LION HOTELS CORPORATION (“Borrower”) and payable to WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Bank”), or order, dated as of June 20, 2013, in the
principal amount of Ten Million Dollars ($10,000,000.00) (the “Note”).


The following provisions are hereby incorporated into the Note to reflect the
interest rate adjustments agreed to by Bank and Borrower:


INTEREST RATE ADJUSTMENTS:


(a)    Initial LIBOR Margin. The initial LIBOR margin applicable to the Note
shall be as set forth in the “Interest” paragraph of the Note.


(b)    LIBOR Rate Adjustments. Bank shall adjust the LIBOR margin (“Applicable
LIBOR Margin”) used to determine the rate of interest on an annual basis,
commencing with the calendar year ending December 31, 2014 (such year and each
calendar year thereafter, an “Applicable Year”), if required to reflect a change
in Borrower’s Senior Leverage Ratio as of the last day of the Applicable Year in
accordance with the following grid:


Senior Leverage Ratio
Applicable LIBOR Margin
Greater than or equal to 3.00 to 1.00
3.25%
Less than 3.00 to 1.00 but greater than or equal to 2.50 to 1.00
3.00%
Less than 2.50 to 1.00
2.75%



Each such adjustment in the Applicable LIBOR Margin shall be effective on the
first day of April of the year immediately following the Applicable Year based
on Borrower’s financial statements and Compliance Certificate (as defined in the
Credit Agreement) prepared for the Applicable Year and delivered in accordance
with the requirements set forth in Section 4.3(a) of the Credit Agreement.
Notwithstanding the foregoing, in the event that the financial statements or
Compliance Certificate prepared for an Applicable Year and delivered pursuant to
Section 4.3(a) of the Credit Agreement are shown to be inaccurate (regardless of
whether (i) the Credit Agreement is in effect, or (ii) any Obligations (as
defined in the Credit Agreement) are outstanding when such inaccuracy is
discovered or such financial statements or Compliance Certificate are
delivered), and such inaccuracy, if corrected, would have led to the application
of a higher Applicable LIBOR Margin for any period (an “Applicable Period”) than
the Applicable LIBOR Margin applied for such Applicable Period, then (A) the
Borrower shall immediately deliver to the Bank a corrected Compliance
Certificate for such Applicable Year, (B) the Applicable LIBOR Margin for such
Applicable Period shall be determined as if the Senior Leverage Ratio reflected
in the corrected Compliance Certificate were applicable for such Applicable
Period, and (C) the Borrower shall immediately and retroactively be obligated to
pay


--------------------------------------------------------------------------------



to the Bank the accrued additional interest owing as a result of such increased
Applicable LIBOR Margin for such Applicable Period. If Borrower fails to deliver
a Compliance Certificate for an Applicable Year, together with accompanying
financial statements, by the deadline specified in Section 4.3(a) of the Credit
Agreement, then, in addition to any other remedy provided for in the Credit
Agreement, the Applicable LIBOR Margin shall be 3.25% following such deadline
until the first day of the first calendar month following the delivery of the
Compliance Certificate and financial statements for the Applicable Year,
whereupon the Applicable LIBOR Margin shall be that shown in the foregoing grid
for the Senior Leverage Ratio of Borrower reflected in the Compliance
Certificate. Nothing in this paragraph shall limit the rights of the Bank with
respect to Section 6.2 of the Credit Agreement, nor any of its other rights
under the Note. The Borrower’s obligations under this paragraph shall survive
the termination of the Credit Agreement and the repayment of all Obligations
hereunder.




IN WITNESS WHEREOF, this Addendum has been executed as of the same date as the
Note.


RED LION HOTELS CORPORATION




By: /s/ Julie Shiflett    
Name: Julie Shiflett
Title: Executive Vice President


